
	
		I
		111th CONGRESS
		2d Session
		H. R. 4482
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Ways and Means and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To apply recaptured taxpayer investments toward reducing
		  the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 Pay It Back
			 Act.
		2.FindingsCongress finds that—
			(1)the Congressional
			 Budget Office estimates that the deficit for this fiscal year will reach $1.6
			 trillion or 11 percent of the Gross Domestic Product;
			(2)this deficit
			 represents the largest relative deficit since the end of World War II;
			(3)the Congressional
			 Budget Office estimates that the fiscal year 2010 deficit will reach $1.4
			 trillion; and
			(4)given the choice
			 between forcing our children to pay for the national debt and requiring banks
			 and other beneficiaries of the goodwill of the taxpayer to make a down payment
			 now, we choose to help our kids.
			3.Amendment to TARP
			 authorizationSection
			 115(a)(3) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5225(a)(3)) is amended by striking outstanding at any one time
			 and inserting , in the aggregate (or such higher amount, in the
			 aggregate, as has been obligated or expended under this Act as of the date of
			 enactment of the Pay It Back
			 Act).
		4.ReportSection 106 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216) is amended by inserting at the end
			 the following:
			
				(f)ReportThe
				Secretary of the Treasury shall report to Congress every 6 months on amounts
				received and transferred to the general fund under subsection
				(d).
				.
		5.Amendments to
			 Housing and Economic Recovery Act of 2008
			(a)Sale of Fannie
			 Mae obligations and securities by the Treasury; deficit
			 reductionSection 304(g)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(g)(2)) is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)Deficit
				reductionThe Secretary of the Treasury shall—
							(i)deposit in the
				General Fund of the Treasury any amounts received by the Secretary for the sale
				of any obligation or security acquired by the Secretary under this subsection;
				and
							(ii)ensure that such
				amounts so deposited—
								(I)are dedicated for
				the sole purpose of deficit reduction; and
								(II)are prohibited
				from use as an offset for other spending increases or revenue
				reductions.
								.
				(b)Sale of Freddie
			 Mac obligations and securities by the Treasury; deficit
			 reductionSection 306(l)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1455(l)(2)) is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)Deficit
				reductionThe Secretary of the Treasury shall—
							(i)deposit in the
				General Fund of the Treasury any amounts received by the Secretary for the sale
				of any obligation or security acquired by the Secretary under this subsection;
				and
							(ii)ensure that such
				amounts so deposited—
								(I)are dedicated for
				the sole purpose of deficit reduction; and
								(II)are prohibited
				from use as an offset for other spending increases or revenue
				reductions.
								.
				
				(c)Sale of Federal
			 Home Loan Banks obligations by the Treasury; deficit
			 reductionSection 11(l)(2) of the Federal Home Loan Bank Act (12
			 U.S.C. 1431(l)(2)) is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following:
					
						(C)Deficit
				reductionThe Secretary of the Treasury shall—
							(i)deposit in the
				General Fund of the Treasury any amounts received by the Secretary for the sale
				of any obligation acquired by the Secretary under this subsection; and
							(ii)ensure that such
				amounts so deposited—
								(I)are dedicated for
				the sole purpose of deficit reduction; and
								(II)are prohibited
				from use as an offset for other spending increases or revenue
				reductions.
								.
				(d)Repayment of
			 feesAny periodic commitment fee or any other fee or assessment
			 paid by the Federal National Mortgage Association or Federal Home Loan Mortgage
			 Corporation to the Secretary of the Treasury as a result of any preferred stock
			 purchase agreement, mortgage-backed security purchase program, or any other
			 program or activity authorized or carried out pursuant to the authorities
			 granted to the Secretary of the Treasury under the amendments made by section
			 1117 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 122
			 Stat. 2683), including any fee agreed to by contract between the Secretary and
			 the Association or Corporation, shall be deposited in the General Fund of the
			 Treasury where such amounts shall be—
				(1)dedicated for the
			 sole purpose of deficit reduction; and
				(2)prohibited from
			 use as an offset for other spending increases or revenue reductions.
				6.Federal Housing
			 Finance Agency reportThe
			 Director of the Federal Housing Finance Agency shall submit to Congress a
			 report on the plans of the Agency to continue to support and maintain the
			 Nation's vital housing industry, while at the same time guaranteeing that the
			 American taxpayer will not suffer unnecessary losses.
		7.Repayment of
			 unobligated ARRA funds
			(a)Rejection of
			 ARRA funds by StateSection 1607 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 303) is
			 amended by adding at the end the following:
				
					(d)Statewide
				rejection of fundsIf funds provided to any State in any division
				of this Act are not accepted for use by the Governor of the State pursuant to
				subsection (a) or by the State legislature pursuant to subsection (b), then all
				such funds shall be—
						(1)rescinded;
				and
						(2)deposited in the
				General Fund of the Treasury, where such amounts shall be—
							(A)dedicated for the
				sole purpose of deficit reduction; and
							(B)prohibited from
				use as an offset for other spending increases or revenue
				reductions.
							.
			(b)Withdrawal or
			 recapture of unobligated fundsTitle XVI of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 302) is amended by adding at the end the following:
				
					1613.Withdrawal or recapture of unobligated
		  fundsNotwithstanding any other provision of this
				Act, if the head of any executive agency withdraws or recaptures for any reason
				funds appropriated or otherwise made available under this division, and such
				funds have not been obligated by a State to a local government or for a
				specific project, such recaptured funds shall be—
						(1)rescinded; and
						(2)deposited in the General Fund of the
				Treasury, where such amounts shall be—
							(A)dedicated for the
				sole purpose of deficit reduction; and
							(B)prohibited from use as an offset for other
				spending increases or revenue
				reductions.
							.
			(c)Return of
			 unobligated funds by end of 2012Section 1603 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 302) is
			 amended—
				(1)by striking
			 All funds and inserting (a)
			 In general.—All
			 funds; and
				(2)by adding at the
			 end the following:
					
						(b)Repayment of
				unobligated fundsAny discretionary appropriations made available
				in this division that have not been obligated as of December 31, 2012, are
				hereby rescinded, and such amounts shall be deposited in the General Fund of
				the Treasury, where such amounts shall be—
							(1)dedicated for the
				sole purpose of deficit reduction; and
							(2)prohibited from
				use as an offset for other spending increases or revenue reductions.
							(c)Presidential
				waiver authority
							(1)In
				generalThe President may waive the requirements under subsection
				(b), if the President determines that it is not in the best interest of the
				Nation to rescind a specific unobligated amount after December 31, 2012.
							(2)RequestsThe
				head of an executive agency may also apply to the President for a waiver from
				the requirements under subsection
				(b).
							.
				8.Reduction of
			 statutory limit on the public debtSection 3101 of title 31, United States
			 Code, is amended—
			(1)in subsection (b), by inserting ‘‘minus the
			 aggregate amounts described in subsection (d)’’ before ‘‘, outstanding at one
			 time’’; and
			(2)by adding at the end the following:
				
					(d)Amounts described
				in this subsection are any amounts received by the Secretary of the Treasury
				pursuant to—
						(1)section 106(d) of
				the Emergency Economic Stabilization Act of 2008 before, on, or after the date
				of enactment of this subsection; and
						(2)section 304(g) of the Federal National
				Mortgage Association Charter Act (12 U.S.C. 1719(g)), section 306(l) of the
				Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455(l)), section 11(l)
				of the Federal Home Loan Bank Act (12 U.S.C. 1431(l)), section 1607(d) of
				division A of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5), section 1613 of division A of the American Recovery and Reinvestment
				Act of 2009 (Public Law 111–5), and sections 5(d) and 7(c) of the Pay It Back
				Act after the date of enactment of this
				subsection.
						.
			
